This is an action for the recovery of damages growing out of a collision of automobiles alleged to have been caused by the negligence of the defendant. The issues of negligence, contributory negligence and damages were answered in favor of the plaintiff, and from the judgment pronounced the defendant appealed, assigning error.
We have examined the appellant's exceptions and have discovered no error which entitles him to a new trial. The questions of law have been frequently considered and require no additional discussion.
No error. *Page 810